Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 30 July 1782
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  
                     Sir,
                     Baltimore July 30th 1782.
                  
                  I have the honor to send to your Excellency a Copy of the Letter which I have received from Mr De Vaudreuil and of my answer.  I beg you would give to Mr De Choisy a Letter for that General officer with an explanation of your opinion about Penobscott.  If your Excellency thinks fit to undertake that expedition, not withstanding the risks of meeting a superior fleet which naturally must not be far from arriving, I beg you would order the State of Boston to furnish Mr De Vaudreuil and De Choisy with the mortars, canons and Troops which they may stand in need of.  Your Excellency knows better than me, that if I was to send them, they would be six weeks in arriving.  By my answer, you will see the discussion of that affair which it is useless for me to repeat here.
                  We begin to have sicknesses which as yet are not dangerous, and I hope that a fortnight repose here will restore a great many.
                  The Evacuation of york and West point is going but I do not believe they can set sail before the 10th of next month.  I am with respect and personal attachment, Sir, Your Excellencys most obedient & humble servant
                  
                     le cte de rochambeau
                     
                  
                Enclosure
                                    
                     
                        
                        Sir,
                        on board the Triumphant, at the mouth of chesapeak bay, July 26th 1782.
                     
                     I have the honor to inform you that the Squadron under my command, consisting of thirteen Ships of the Line, standing in need of some reparations to its masts which could not be done in the West indies, is under sail for Boston, and I am come to the Entry of the Bay to know if I can be usefull to you.  In case you should have some designs against any of the Enemy’s posts to the northward, I could transport over between 12, and 1,500 men, but it is necessary that it should be done with the greatest celerity as I cannot stay more than two days before the chesapeak, because, by the advices I received at hispaniola, the British are to send in these seas a more powerfull Squadron than that which I command.
                     During my stay at Boston, I would wish to attack Penobscott with the Troops of Land which I have on board.  I have no General officer to command them, no artillery and one single company of Grenadiers.  If you can give me, a 100. Artillery men and two companies of Grenadiers with an officer to direct the attack, I hope I can Surprise and take possession of that Post which is very important to the United States of America.
                     Mr De L’Eguille who command the frigate the Nereide, will have the honor to deliver the Letter.  I beg you may send him back as soon as possible.  I am with respect &ca Signed 
                     
                        Le Mis de Vaudreuil
                     
                  
                  
                Enclosure
                                    
                     
                        Copy of the answer of count de rochambeau to the marquis de vaudreuil.
                        Sir,
                        Baltimore, July 30th 1782.
                     
                     I receive this instant your Letter of the 26th of this month, from on board the Triumphant at the mouth of Chesapeak bay in which Letter you send me word, that as you are on your way to Boston, you can only stay two days before Chesapeak bay, because from the advices you have had at St Domingo, the British are to send in these seas a more powerfull Squadron than that which you command.  I venture, Sir, to send you an answer to your Letter by the Express who brought it to me, to be delivered to the Nereide, in case that frigate has waited for it, and I shall send you a Duplicate by Mr de Choisy, Marechal de camp, who will sett off after to morrow to go and Join you as fast as possible at Boston, by Land, with three artillery officers and two Engineers, as to the 100. artillery men and the two companies of Grenadiers which you ask, it is impossible to send them by Land, as there is more than 550. miles from here to Boston, which they could not march in less than 40. days, even making the greatest speed.  I write to General Washington by Mr De Choisy and beg of him to procure you, either from the continental army, now Laying on hudson’s river, or from the State of Boston, Gunners, mortars, in short all that the State of Boston shall find of its interest to furnish you with for the attack of Penobscott, whose neighbourhood is very trouble some to them.
                     I have given to Mr De Choisy all the instructions which I have on that place and I must forewarn you that as we had a serious thought about it last year, it is not a post to be taken d’un coup de main, that then there were including refugies 700. men of garrison, that the fort is good and will required to be battered and bombarded that it may Last eight days, from the moment of the opening the Lines, besides the time necessary for the preparations: in short, after the engagement fought by Mr Destouches, as we had the greatest desire to make an expedition which would have turned the advantage of the engagement on our side, General Washington dissuaded us from it as he did not Look on it as an object of importance enough to America to run the risk of a second engagement, which he did not doubt but Arbuthnot would come and after.  From what you write me of a Superior Squadron which is to follow you in these Seas, I think this expedition would be still more precarious than the other.  General Washington observed in his Letter, that a sea fight in these seas might be of very bad consequences for the fleet, but that the Troops and Artillery which would be Landed, in case of misluck, would be entirely without ressource or retreating place as there is no practicable communication by Land between Boston and Penobscott.  have a care of the people of  Boston, they are very anxious for the making of that enterprize, and they have already been once well beaten there; take advice of your own knowledge, and of what I desire Gnl Washington to tell you of his opinion, and trust to the experience of Mr De Choisy, for the management of the Land affairs; you are acquainted with his courage and his abilities.  I must tell you, Sir, why you find me not at york, I have waited there untill the first of July, in the sick season, for a plan of campaign and for the officers who I had sent to receive his majesty’s orders.  It has been necessary to take a resolution at that epocha and to guide ourselves from conjectures.  having Learned by the Letters of the Chevalier De La Luzerne that he presumed that his majesty’s fleet would go to Boston to repair itself, I have had a conference with General Washington and we have agreed that the french corps would Join his army to approach New york, where the enemy’s principal force lies, as much as the circumstances would allow.
                     I do not deliberate a moment to send you the three officers of Artillery, the two Engineers and Mr De Choisy because, at all events they will be usefull to you, were it only to fortify the islands of nantuckett road, if you occupy it as Count d’Estaing has done formerly  I hope, Sir that I shall find time, during my stay before New york, to go and see you at Boston, have a conference with you and become more particularly acquainted with a General officer whom I know by his reputation and his military and moral virtues.  I am Sir Signed
                     
                        Le cte de rochambeau
                     
                  
                  
               